


110 HRES 990 IH: Encouraging the accelerated removal of

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 990
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Chabot (for
			 himself, Mr. Payne,
			 Mr. Flake,
			 Mr. Berman,
			 Mr. Royce,
			 Mr. Blumenauer, and
			 Mr. Moran of Virginia) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Encouraging the accelerated removal of
		  agricultural subsidies of industrialized countries to alleviate poverty and
		  promote growth, health, and stability in the economies of African
		  countries.
	
	
		Whereas the world’s industrial countries, such as the
			 United States and the countries of the European Union, spend an estimated $1
			 billion a day on agricultural subsidies—approximately six times the total
			 amount of official aid provided to developing countries;
		Whereas trade-distorting agricultural subsidies have
			 historically encouraged overproduction in industrialized countries, while
			 undermining farm economies and driving off agriculture-related investment in
			 developing countries;
		Whereas more than 70 percent of Africans depend on the
			 agricultural sector for a significant portion of their livelihood;
		Whereas depressed agriculture in African and other
			 developing countries frustrates the global effort to reduce poverty, which
			 contributes to disease, including the HIV/AIDS pandemic, as well as instability
			 and threats to United States security;
		Whereas according to an Oxfam International report, the
			 United States’ share of the global cotton market grew to 37 percent, making it
			 the world leader in cotton exports, despite cotton prices falling below the
			 cost of United States production, because of United States subsidies;
		Whereas more than 10 million people in West and Central
			 Africa alone depend directly on cotton production for their subsistence,
			 exporting an estimated 90 percent of cotton produced;
		Whereas the Institute of Economic Affairs in Great Britain
			 estimates that European Union agricultural subsidies have reduced African
			 exports of milk products by more than 90 percent, livestock by nearly 70
			 percent, meat by almost 60 percent, nongrain crops by 50 percent, and grains by
			 more than 40 percent;
		Whereas the average dairy cow in Japan produces $7.50 a
			 day in subsidy income, while 75 percent of African people live on less than $2
			 a day;
		Whereas through the International Monetary Fund and the
			 World Bank Structural Adjustment Programs, least developed countries have been
			 required to end agricultural subsidies expeditiously, even as developed
			 countries have been slow to eliminate their own;
		Whereas developed countries agreed to negotiate a
			 multilateral end to agricultural subsidies through the World Trade Organization
			 (WTO) with a target date of January 1, 2005, for agreement on when and how to
			 phase out subsidies, but this target date has been missed;
		Whereas the Group of 8 (G–8) developed countries, meeting
			 in Gleneagles, Scotland, from July 6–8, 2005, issued a statement recommitting
			 member states to eliminating all forms of export
			 subsidies;
		Whereas the G–8 member states also agreed at the
			 Gleneagles meeting to pursue a successful conclusion to the WTO Doha
			 Development Agenda, which includes harmonizing international trade
			 rules;
		Whereas the majority of least developed countries (LDC)
			 are African countries, including 25 of the 30 LDC members of the WTO;
		Whereas African economic output currently constitutes only
			 two percent of global trade, partly as a result of trade-distorting trade
			 policies by industrialized countries;
		Whereas the International Food Policy Research Institute
			 reported in Bread for the World’s 2003 hunger report that agricultural trade
			 liberalization of all industrial countries would lead to a 45 percent increase
			 in the net agricultural trade of sub-Saharan Africa, as well as a 5.1 percent
			 increase in the annual income of farmers and agro-industries in sub-Saharan
			 Africa, excluding the Republic of South Africa;
		Whereas the International Food Policy Research Institute
			 estimates that every $1 in African agricultural income produces an additional
			 $1.42 increase in gross domestic product;
		Whereas, despite the highest economic growth rate in a
			 decade at 5.4 percent, most African countries need to rapidly address trade
			 capacity issues to withstand the reciprocated opening of their markets under
			 WTO rules; and
		Whereas President George W. Bush, speaking before the
			 United Nations General Assembly in September 2005, said the United States is
			 prepared to eliminate all subsidies, tariffs, and other obstacles to the free
			 flow of goods and services between the United States and the world’s poorest
			 nations: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Government of the United States and the governments of
			 other industrial countries—
			(1)should examine ways
			 to mutually accelerate the elimination or phase-out of agricultural subsidies
			 at the earliest possible time;
			(2)should work with
			 their African counterparts in identifying and removing non-tariff barriers to
			 African agricultural imports;
			(3)should work to
			 mutually remove production, infrastructure, and transportation impediments to
			 more equitable agricultural trade; and
			(4)should work with
			 the governments of least developed countries in Africa to build trade capacity
			 to minimize the economic impact of an opening of African markets to foreign
			 goods.
			
